Judgment unanimously affirmed. Memorandum: The hearing officer properly complied with 7 NYCRR 254.5 (b) in determining that petitioner’s witnesses should testify out of his presence (see, People ex rel. Bradley v Smith, 115 AD2d 225). Special Term properly found no violation of 7 NYCRR 251-4.1 and 251-4.2.
The penalty was not so harsh and excessive as to be shocking to one’s conscience (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.